DETAILED ACTION
The amendment and response filed 11-17-2020 has been entered into the record.   claims 26-34 and 37-65 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 26-30, 37-49 and 52-55) species of single integration site the T cell receptor alpha chain and CD19 as the species of defined CAR binding specificity (limited to claims 26-30, 37, 40-45 and 52-55) in the reply filed on 11-17-2020 is acknowledged. 
Claims 38, 39, and 46-49 as directed to a first and second integration sites is withdrawn as drawn to non-elected species, there being no generic allowable claim at this time.
  Claims 31-34, 50, 51 and 56-65 are withdrawn from consideration as drawn to non-elected inventions. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-30, 37, 40-45 and 52-55 are under examination.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-30, 37, 40-45 and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/188056 (of record) in view of WO 2017/062451 (priority to October 5, 2015; of record) and Luria (EMBO Journal 6(11):3307-3312, 1987; of record).   
WO 2015/188056 teaches the disruption of an endogenous TCR gene with a CRISP/cas system targeting for example human TCR alpha (TRAC) at paragraph 79, page 34, lines 20-26 and Table 1.  The donor (e.g. exogenous nucleic acid) is generally inserted so that its expression is driven by the endogenous promoter at the integration site (e.g. that the endogenous promoter at the integration site drives the expression of the exogenous nucleic acid) at paragraph 213.  The donor sequence can contain a non-homologous sequence flanked by two regions of homology to allow for efficient homologous recombination. A donor may have no homologous regions and may be integrated by NHE J-dependent end joining following cleavage at the target site (paragraph 210).  WO 2015/188056 generally discloses use of 
 WO 2017/062451 teaches integration of a chimeric antigen receptor (CD19) at the T cell receptor alpha chain locus such that expression of the chimeric antigen receptor disrupts expression of the T cell alpha chain and that such cells have reduced cell surface expression of the endogenous T cell receptor and methods of use of the cells for treating a disease in a subject (see abstract).  WO 2017/062451 teaches integration into three different TRAC sites and exemplifies the CAR (CD19) gene having the claimed structure is inserted into the 1-2 recognition sequences using a HDR template, introduced using a site cleaved TRC1-2x.87EE meganuclease (see Figures 29, 32, 33, 35 and Figure 39).  WO 2017/062451 teaches that the 1-2 recognition sequence of SEQ ID NO:3 is within the exon 1 of the TCR alpha constant region gene (see page 4, lines 26-31).  WO 2017/062451 teach genetically modified T cell populations comprising CARs for the treatment of CD19 expression tumors (page 5. lines 16-31).
Luria et al teach that the promoter element of the human T cell receptor alpha chain genes are tissue specific and expression is enhanced by means of an enhancer element upstream of the promoter.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to insert the nucleic acid encoding a CD19 CAR into exon 1 of the TRAC gene in a human T cell according to WO 2017/062451 and expressing the CD19 CAR using the endogenous TRAC promoter for driving expression of the CAR according to WO 2015/188056 because such disruption of TRAC expression by the CAR decreases endogenous functional T cell receptor WO 2017/062461 and expression of the heterologous CAR  would be expected to be T cell specific and expression enhanced by means of the upstream enhancer naturally present in T cells.  One would have been motivated to provide for the expression of the CD19 CAR transgene in place of the TRAC because such disruption leads to decreased functional endogenous T cell receptors associated with unwanted side effects of CAR T cell therapy such as GVHD or off-target  T cell activation by means of the endogenous functional T cell receptor when administered in vivo.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a composition comprising a therapeutically effective amount of the CD19 CAR T cells as modified supra as a population alone or together .

Claims 26-30, 37, 40-45 and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/156484 (priority to March 11, 2016; of record) October 5, 2015 in view of Luria (EMBO Journal 6(11):3307-3312, 1987; of record).
WO 2017/156484 teaches gene editing of the TCR alpha constant exon 1 with the knockin expression of a CD19 directed chimeric antigen receptor (CAR) (see Figures 2A and 3A).   Figure 3A demonstrates the structure of the CD19 directed CAR.   WO 2017/156484 teach that disruption of the constant exon 1 provides for reduced or eliminated functional TCR expression and safer adoptive cell therapy (see paragraph bridging pages 3-4).  Compositions comprising the engineered T cells with physiologically acceptable excipients are provided (see page 16, lines 14-25).  WO 2017/156484 teach insertion into exon 1 of the constant alpha chain using any of a variety of specific methods including Cas9/crisper, TALEN and ZFN page pages 17-19.  WO 2017/156484 differs by not teaching expression from an endogenous TCR alpha promoter.  
Luria et al teach that the promoter element of the human T cell receptor alpha chain genes are tissue specific and expression is enhanced by means of an enhancer element upstream of the promoter.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to insert the nucleic acid encoding a CD19 CAR into exon 1 of the TRAC gene in a human T cell according to WO 2017/156484  by any disclosed gene editing mechanism and expressing the CD19 CAR using the endogenous TRAC alpha promoter for driving expression of the CAR because Luria et al teach that the promoter element of the human T cell receptor alpha chain genes are tissue specific and expression is enhanced by means of an enhancer element upstream of the promoter and use of the endogenous promoter would be expected to provide for both cell specific expression and enhance expression in view of the endogenous enhancer element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645